Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2007/0227594 to Chaffee.
Claim 1 and 17, Chaffee discloses an air mattress system and method for maintaining a desired air pressure comprising an air mattress 202 having a main chamber 202; a primary inflation device 208 configured to inflate the main chamber to a desired mattress pressure; a secondary inflation device (210A,B) located within the air mattress and in fluid connection with the main chamber, the secondary inflation device capable of providing a supplement source of air to the main chamber; and a controller (104,206) configured to selectively output instructions to the primary inflation device for inflating the main chamber and to the secondary inflation device for maintaining inflation of the main chamber, wherein the air mattress is capable of being deflated and inflated [0060][0065][0082][0238].  
Claim 2, Chaffee discloses the air mattress system wherein the secondary inflation device is an air reservoir having a substantially airtight compartment, the air reservoir being capable of receiving, holding, and releasing pressurized air [0070].
Claims 3 and 18, Chaffee discloses the air mattress system, wherein the primary inflation device 1908 is integral with the air mattress [0194].
Claims 4 and 19, Chaffee discloses the air mattress system wherein the secondary inflation device is integral with the air mattress (fig. 2).
Claim 5, Chaffee discloses the air mattress system further comprising a pressure sensor (218A,B) operable to monitor an air pressure of the main chamber.
Claims 6 and 16, Chaffee discloses the air mattress system of Claim 1 further comprising an air flow control element 206 that is in fluid connection with the main chamber and in separate fluid connection with the secondary inflation device, the air flow control element including an air flow control valve (216A,B) that is operable to selectively direct air flow between the primary inflation device, the main chamber, and/or the secondary inflation device [0071].
Claim 7, Chaffee discloses the air mattress system wherein the air flow control valve is operable to open such that air may be released from the secondary inflation device into the main chamber.





Claims 8 and 10, Chaffee discloses the air mattress system of Claim 6 further comprising a pressure control system that includes the primary inflation device, the secondary inflation device, the controller, and the air flow control element, the pressure control system further including: an air intake in fluid communication with an external air source and the air flow control element [0172][0173] and a pressure sensor (218A,B) in electrical communication with the controller wherein (i) the secondary inflation device comprises an air reservoir having a substantially airtight compartment capable of receiving, holding, and releasing pressurized air, (11) the air flow control valve is operable to selectively direct air flow between the air intake, the main chamber, and/or the air reservoir, and (iii) the air flow control valve is operable to open and close such that air may be released from the air reservoir into the main chamber [0059]-[0062] [0190][-[0192].
Claim 9, Chaffee discloses the air mattress system wherein the external air source is ambient air.
Claim 11, Chaffee discloses the air mattress system further comprising a user interface (204,604,804) configured to receive user input indicative of the desired mattress pressure [0060].





Claim 12, Chafee discloses the air mattress system wherein the controller is configured to upon receiving the desired mattress pressure, output instructions for the primary inflation device to provide air into the main chamber; upon receiving a pressure value from the pressure sensor that equals the desired mattress pressure, output instructions for the primary inflation device to cease providing air into the main chamber; and
upon receiving a pressure value from the pressure sensor that is less than the desired mattress pressure, output instructions for the secondary inflation device to provide air to the main chamber [0060][0140]-[0143].
Claims 14-15, Chaffee discloses a system for controlling an air pressure, the system comprising a primary inflation device 208 configured to provide initial air pressure to a main chamber 202 of the inflatable object; a secondary inflation device (210A,B) configured to provide supplemental air pressure to the main chamber; a pressure sensor (218A,B) configured to monitor an air pressure of the main chamber; a user input interface configured to receive user input indicative of a desired pressure (204,604,804); and a processor with memory, the processor in electrical communication with the user input interface, the pressure sensor, the primary inflation device, and the secondary inflation device, the processor configured to receive pressure values from the pressure sensor wherein upon receiving the desired pressure, the processor is configured to instruct the primary inflation device to provide the initial air pressure to the main chamber until the processor receives a pressure value from the pressure sensor that equals the desired pressure [0062][0086].

U.S. Pub. No. 2007/0227594 to Chaffee in view of U.S. Pub. No. 2014/0277778 to Nunn et al.  
Claim 13, Chaffee discloses the air mattress system, wherein the controller is in electrical communication with a source of time information, and the controller is configured to provide air into the main chamber until the air pressure of the main chamber equals the desired mattress pressure, but is silent being configured to at a predetermined time of day or during a predetermined range of times and if an air pressure of the main chamber is below the desired mattress pressure, output instructions for the primary inflation device.  Nunn disclose a time preference to provide controller configured at a predetermined time of day or set time period, or range and if an air pressure of the main chamber is below the desired mattress pressure outputs instructions for the primary inflation device [0047]-[0049].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a time preference as taught by Nunn yielding predictable results that allow the user to enable or delay the control the air pressure to the mattress of Chaffee.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673